UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1119



GARRI SHTEIN,

                                              Plaintiff - Appellant,

          versus


BANK OF AMERICA, FSB,

                                               Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Charles B. Day, Magistrate Judge.
(CA-03-1159-CBD)


Submitted:   May 7, 2004                      Decided:   June 1, 2004


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Garri Shtein, Appellant Pro Se.      Dennis Patrick McGlone, Todd
Russell Chason, GORDON, FEINBLATT, ROTHMAN, HOFFBERGER & HOLLANDER,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Garri Shtein appeals the magistrate judge’s letter order

dismissing his discrimination and conspiracy to invade privacy

action with prejudice.    We have reviewed the record and find no

reversible error.*   Accordingly, we affirm for the reasons stated

by the magistrate judge.      See Shtein v. Bank of America, No.

CA-03-1159-CBD (D. Md. Nov. 14, 2003).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




     *
      The parties consented to the jurisdiction of a magistrate
judge under 28 U.S.C. § 636(c) (2000).

                               - 2 -